Citation Nr: 0714342	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
including as due to herbicide exposure in service, and as 
secondary to service-connected prostate cancer. 

2.  Entitlement to service connection for a psychiatric 
disorder (claimed as anxiety disorder and post-traumatic 
stress disorder (PTSD)). 

3.  Entitlement to service connection for a skin disorder as 
due to herbicide exposure in service. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and S.R.


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The April 2003 rating 
decision denied service connection for PTSD, skin disorder 
due to herbicide exposure, and bladder cancer due to 
herbicide exposure.  The October 2004 rating decision denied 
service connection for a psychiatric disorder indicated to be 
an anxiety disorder. 

The veteran appeared and testified at a personal hearing in 
January 2007 before the undersigned Veterans Law Judge, 
sitting at Portland, Oregon.

The issue of service connection for a skin disorder as due to 
herbicide exposure in service is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran served in Vietnam from for six months and 16 
days and is presumed to have been exposed to herbicides, 
including Agent Orange.

2.  Bladder cancer (transitional cell carcinoma of the 
bladder) was not chronic in service; did not continue after 
service separation; is not etiologically related by competent 
medical evidence to any in-service injury or disease, 
including herbicide exposure during service in Vietnam; and 
is not etiologically related by competent medical evidence to 
service-connected prostate cancer.

3.  The veteran's in-service stressful events of handling 
dead bodies during Vietnam service have been verified; the 
veteran's psychiatric symptoms have been diagnosed as a 
psychiatric disability of primary insomnia; and the competent 
medical evidence relates the current psychiatric disability 
of primary insomnia to the in-service stressful events during 
Vietnam service. 


CONCLUSIONS OF LAW

1.  The veteran's transitional cell carcinoma of the bladder 
was not incurred in active service, may not be presumed to 
have been incurred in such service, including as a result of 
herbicide exposure, and is not caused or aggravated by 
service-connected prostate cancer.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 
(2006).

2.  The veteran's currently diagnosed psychiatric disability 
of primary insomnia was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the issues of service connection for bladder cancer 
and service connection for a psychiatric disorder (claimed as 
anxiety and PTSD), a VA notice and duty to assist letter 
dated in September 2002 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letter 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
advised the appellant that it would be helpful to the claims 
to have a doctor provide a statement describing how a current 
disability was related to service.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinions (March 2003 and May 2004), 
private treatment records, records from the US Social 
Security Administration (SSA), other lay statements, and 
personal hearing testimony have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal of service connection for 
bladder cancer and a psychiatric disorder (claimed as anxiety 
disorder and PTSD), and that VA has satisfied the duty to 
assist.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided to the appellant in 
a letter dated in March 2006, which was followed by 
readjudication of the claims in an August 2006 supplemental 
statement of the case.  In addition, because the claim for 
service connection for bladder cancer is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  Significantly, the veteran retains the 
right to appeal the disability rating and effective date 
assigned by the RO in the rating decision implementing the 
grant of service connection for psychiatric disability. 

With regard to the claim for service connection for a 
psychiatric disorder (claimed as anxiety and PTSD), because 
the full benefits sought on appeal are being granted by this 
Board decision, no further notice or assistance to the 
appellant is required.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision on this issue.  
   
The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issues on appeal that the Board has addressed on the merits.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection for Bladder Cancer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2006).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  "Service in Vietnam" includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.313. 

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that his bladder cancer is related to 
in-service exposure to herbicides in Vietnam.  He also 
contends that his bladder cancer is secondary to his service-
connected prostate cancer.  At the January 2007 personal 
hearing, the veteran testified that he served in Vietnam for 
about six months; he first started having bladder problems 
after service about 10 years ago; and he believed that his 
bladder cancer had metastasized from his prostate cancer 
because they were discovered at about the same time in 2000.  

Service medical records show no evidence of bladder cancer 
during service.  There is also no evidence of post-service 
diagnosis of bladder cancer until 2000, when private medical 
records show a gross hematuria and mass on the right side of 
the bladder, with obstructive symptoms.  Private treatment 
records dated in 2000 reflect a diagnosis of bladder tumor, 
and that a transurethral resection of bladder tumors was 
performed in December 2000.  

Regarding whether the bladder cancer is related to exposure 
to herbicides (Agent Orange) in service, the veteran's 
service records clearly demonstrate he served in the Republic 
of Vietnam during the required period.  He is presumed to 
have been exposed to Agent Orange in service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2006).  The regulations, however, 
do not provide presumptive service connection for bladder 
cancer based on exposure to Agent Orange.  38 C.F.R. § 3.307, 
3.309.  The VA Secretary has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  For this reason, presumptive service 
connection is not warranted for bladder cancer.  

Direct service connection may be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Considering service connection as directly 
incurred in service, because the veteran had service in 
Vietnam, his exposure to herbicides is presumed; however, the 
evidence shows that bladder cancer was not chronic in 
service, did not continue after service separation, and the 
weight of the competent medical evidence shows that the 
veteran's bladder cancer is not etiologically related to any 
in-service injury or disease, including herbicide exposure 
during service in Vietnam.  The May 2004 VA examination 
report reflects the medical opinions that the veteran's 
tobacco use history was the likely cause of the diagnosed 
transitional cell carcinoma of the bladder, and that the 
veteran's bladder cancer (transitional cell carcinoma of the 
bladder) had not been established as caused by Agent Orange.   
There is otherwise no medical evidence of record to show a 
nexus between the exposure to herbicides (Agent Orange) in 
service and the development of transitional cell carcinoma of 
the bladder.

Regarding the theory of secondary service connection, the 
weight of the competent medical evidence shows that the 
veteran's bladder cancer is not etiologically related to his 
service-connected prostate cancer.  The May 2004 VA 
examination report reflects the medical opinion that the 
veteran's diagnosed transitional cell carcinoma of the 
bladder was not caused by the prostate cancer.  The opinion 
was based on the reasons that the bladder cancer and prostate 
cancer were of different cell types, so the transitional cell 
carcinoma of the bladder was not metastatic prostate cancer, 
and medical evidence does not show that adeno-cancer becomes 
transitional cell carcinoma. 

With regard to the veteran's belief and written assertions to 
the effect that his bladder cancer is related to in-service 
exposure to herbicides during Vietnam service, or is 
secondarily related to his service-connected prostate cancer, 
while the veteran is competent to state what symptoms he 
experienced in service or at any time thereafter, he is not 
competent to render a medical nexus opinion between bladder 
cancer and in-service exposure to herbicides or prostate 
cancer.   The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for bladder cancer, including as due to exposure 
to herbicides in service, and as secondary to service-
connected prostate cancer, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for a Psychiatric Disorder

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has a psychiatric disorder that 
is related to in-service stressful events during his Vietnam 
service that included handling dead bodies.  He claimed 
service connection for anxiety attacks, which he 
characterized as PTSD, and for trouble sleeping.    

Service personnel records show that the veteran served in 
Vietnam for over six months, and was a medical specialist.  
His reports of handling dead bodies during his Vietnam 
service are credible and are consistent with his military 
occupational specialty.  

The competent medical evidence of record also shows a 
currently diagnosed psychiatric disability that is related to 
the veteran's Vietnam service.  A March 2003 VA examination 
report reflects an Axis I psychiatric diagnosis of primary 
insomnia under the DSM-IV.  The competent medical evidence 
does not show a currently diagnosed psychiatric disability of 
PTSD.  The March 2003 VA examination report reflects 
consideration of all the veteran's psychiatric symptomatology 
as due to the diagnosed Axis I psychiatric disability of 
primary insomnia. 

On the question of whether the currently diagnosed 
psychiatric disorder is related to service, the March 2003 
examining VA psychologist offered the competent medical 
opinion that the currently diagnosed psychiatric disorder of 
primary insomnia was caused by ("secondary to") the 
veteran's Vietnam experiences.  Along with the other evidence 
of record showing psychiatric complaints and treatment, this 
medical opinion evidence relates the current psychiatric 
disability to service.  For these reasons, the Board finds 
that the veteran's currently diagnosed psychiatric disability 
of primary insomnia was incurred in service.  38 U.S.C.A. § 
5107; 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for bladder cancer, including as due to 
herbicide exposure in service, and as secondary to service-
connected prostate cancer, is denied.

Service connection for the psychiatric disability of primary 
insomnia is granted.


REMAND

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  In disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.   

A March 2003 VA examination that included examination of the 
skin is inadequate for rating purposes because it did not 
include a review of the claims file or evidence of record, 
and the VA examiner did not offer a medical opinion as to 
whether there was any relationship between the currently 
diagnosed nummular eczema and the veteran's exposure to 
herbicides (Agent Orange) in service.  The Court has recently 
held that an examination report that did not include such 
direct service connection nexus opinion is inadequate.  See 
Stefl v. Nicholson, No. 04-2192 (U.S. Vet. App. Mar. 27, 
2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA dermatological 
examination, by an appropriate 
specialist, for his skin disorder 
(diagnosed as eczema).  All indicated 
tests or studies deemed necessary for 
accurate assessments should be done.  The 
claims file must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  The examiner should be 
provided the full and accurate relevant 
history that includes in-service exposure 
to herbicides (Agent Orange); current 
diagnosis of nummular eczema; and VA 
treatment records showing treatment for a 
skin disorder.  

For any current diagnosed disability of 
the skin, including eczema, the examiner 
should offer the following opinion:  Is 
the current disability of the skin at 
least as likely as not (50 percent or 
greater probability) related to (caused 
by) in-service exposure to herbicide 
(Agent Orange)?  A complete rationale 
should be provided for any opinion given.  
If the requested medical opinion cannot 
be given, the examiner should state the 
reason why. 

2.  Following the above development, the 
RO should readjudicate the claim for 
service connection for a skin disorder as 
due to herbicide exposure in service.  If 
service connection is not granted on this 
issue, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.

The purpose of this remand is to further develop the 
veteran's claim for service connection for a skin disorder as 
due to herbicide exposure in service.  The veteran is advised 
that failure to cooperate by reporting for examination(s) may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2006).  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


